Exhibit 10.10

STOCK OPTION AGREEMENT

UNDER

TEXAS INDUSTRIES, INC. 2004 OMNIBUS EQUITY COMPENSATION PLAN

Pursuant to its 2004 Omnibus Equity Compensation Plan, TEXAS INDUSTRIES, INC.,
effective this      day of                     , 20    , hereby grants to
                                          an Option to purchase an aggregate of
             shares of the Common Stock, $1.00 par value, of the Company at
$                 per share on the terms and conditions hereinafter set forth,
of which the Option to purchase                  Shares is an Incentive Stock
Option and the Option to purchase                  Shares is a Nonqualified
Stock Option.

ARTICLE I

Definitions

 

(a) “Common Stock” means shares of the Company’s Common Stock, $1.00 par value.

 

(b) “Company” means Texas Industries, Inc., a Delaware corporation, and any
successor thereto as defined in the Plan.

 

(c) “Effective Date” means the date of the grant of this Option, as set forth
above.

 

(d) “Fair Market Value” is the mean between the high and low sales price of a
share of Common Stock on the New York Stock Exchange on the Effective Date of
this Option.

 

(e) “Grantee” means the person named above to whom this Option has been granted,
except where the context plainly otherwise requires.

 

(f) “Option” means the Incentive Stock Option and/or Nonqualified Stock Option
granted pursuant to this Agreement.

 

(g) “Option Price” means the price at which a Share may be purchased by Grantee
pursuant to this Option, as set forth above, as such price may be adjusted
pursuant to the terms of the Plan.

 

(h) “Optioned Shares” means the number of Shares that Grantee may purchase
pursuant to this Option, as set forth above, as such number may be adjusted
pursuant to the terms of the Plan.



--------------------------------------------------------------------------------

(i) “Plan” means the Texas Industries, Inc. 2004 Omnibus Equity Compensation
Plan.

 

(j) “Retirement” means the termination of employment of a Grantee from active
service with the Company, normally at age 65 or at an earlier age if approved by
the Committee.

 

(k) “Share” means a share of common stock of the Company, $1.00 par value per
share.

 

(l) “Successor” means the legal representative of the estate of a deceased
Grantee or the person or persons who shall acquire the right to exercise this
Option by bequest or inheritance or by reason of the death of the Grantee.

 

(m) “Term” means the period during which the Option granted hereby may be
exercised.

 

(n) Each other capitalized term that is used but not defined in this Agreement
shall have the meaning prescribed in the Plan.

ARTICLE II

Term of Option and Exercise

 

(a) The Term of this Option shall commence one (1) year from the Effective Date
and shall terminate, unless sooner terminated by the terms of the Plan or of
this Agreement, at:

 

  (i) the close of the Company’s business on the day preceding the tenth
anniversary of the Effective Date, if the Company is open for business on such
day; or

 

  (ii) the close of the Company’s business on the next preceding day that the
Company is open for business.

 

(b) Subject to the terms of the Plan, this Option may be exercised, at the times
and in the amounts set forth on Schedule 1, by delivery of notice of exercise as
provided in Article III hereof, unless this Option shall cease to be exercisable
at an earlier date pursuant to Article IV hereof.

 

(c) The right to purchase Shares is cumulative so that the Grantee may purchase
during any of the periods stated above those quantities of Shares which the
Grantee was entitled to purchase but did not purchase during any preceding
period.

 

2



--------------------------------------------------------------------------------

ARTICLE III

Method of Option Exercise

 

(a) In order to exercise this Option, the Grantee must deliver or mail to the
Company’s Vice President, General Counsel and Secretary, or his/her designee:

 

  (i) a notice, in a form prescribed by the Company, indicating:

 

  (1) the intent to exercise this Option;

 

  (2) whether the Option being exercised is an Incentive Stock Option or a
Nonqualified Stock Option, and the number of Optioned Shares and the Option
Price to which such exercise relates;

 

  (3) whether such Shares shall be issued in the Grantee’s name, or in the
Grantee’s name and the name of another person, the nature of the tenancy (joint
tenants with right of survivorship, tenants in common, etc.) together with the
Social Security Number(s) of the person(s) whose name(s) will appear on the
certificates.

 

  (4) denomination(s) of the certificate(s) desired;

 

  (5) the address of record for delivery of the certificate(s) and any
subsequent stockholder mailing;

 

  (6) if permitted by the Committee, Grantee may request that such Shares be
issued in book entry form, in which event such notice shall include the
information reasonably required to issue such Shares in book entry form.

 

  (ii) payment as appropriate as follows:

 

  (1) Grantee’s check or money order, payable to the Company, in an amount equal
to the Option Price times the number of Option Shares being exercised; or

 

  (2) whole Shares of Common Stock already beneficially owned by the Grantee for
a period of at least six (6) months, the aggregate Fair Market Value on the date
of exercise of which equals or exceeds

 

3



--------------------------------------------------------------------------------

the Option Price times the number of shares being exercised, together with a
duly executed stock power (with signature guaranteed) conveying such shares to
the Company; or

 

  (3) a check or money order payable to the order of the Company plus whole
shares of Common Stock already beneficially owned by the Grantee for at least
six (6) months, the aggregate of which, determined as provided in subparagraphs
(1) and (2) above equals the Option Price times the number of Optioned Shares
being exercised; or

 

  (4) any other form and method of payment approved by the Committee.

 

(b) Upon receipt of such notice and payment and satisfaction of any applicable
tax withholding, the Company shall deliver to the Grantee, as soon thereafter as
practicable, a certificate or certificates in the Grantee’s name, or in the
Grantee’s name and the name of another person, as the Grantee shall have
requested, for such number of Optioned Shares.

ARTICLE IV

Termination of Option

 

(a) Upon termination of Grantee’s employment by reason of Retirement, the
Grantee may, until the earlier of (i) the expiration of the Term of this Option
or (ii) sixty (60) months from the date of termination of employment, exercise
this Option or any portion thereof to the extent exercisable during such period.

 

(b) Upon termination of Grantee’s employment by reason of death or Disability
(as determined by the Committee), the Grantee or the Grantee’s Successor may
exercise that portion of this Option which is exercisable at the date of such
termination until the earlier of the expiration of the Term of this Option or
twelve (12) months following such termination.

 

(c) Upon termination of Grantee’s employment for a reason other than death,
Disability or Retirement during the Term of the Option, the Grantee may exercise
the Option to the extent exercisable at the date of termination of employment
until the earlier of:

 

  (i) the expiration of the Term of the Option; or

 

4



--------------------------------------------------------------------------------

  (ii) Three (3) months following such termination of employment; provided,
however, that in the event of the termination of employment of a Grantee on
account of fraud, dishonesty or other acts detrimental to the interests of the
Company or a Subsidiary, this Option and any and all rights hereunder shall
automatically terminate as of the date of such termination of employment.

 

(d) If the Grantee’s employment is terminated for any reason whatsoever by the
Company or a Subsidiary within one (1) year of the Effective Date of the Option,
the Option shall terminate immediately upon such termination of employment.

 

(e) A transfer of the Grantee’s employment from the Company to a Subsidiary of
the Company or vice versa, or from one Subsidiary to another, without an
intervening period, shall not be deemed a termination of employment with the
Company.

 

(f) Exercise of this Option or any installment hereunder by the Grantee or the
Successor of the Grantee, shall be subject to all terms and conditions of the
Plan.

ARTICLE V

Change of Control

 

(a) If a Change of Control (as defined below) occurs, this Option shall become
immediately exercisable with respect to the full number of Shares subject to
this Option, notwithstanding the specific terms of this Option.

 

(b) “Change of Control” shall mean the occurrence of any of the following after
the Effective Date of this Option:

 

  (i) Any person becomes the beneficial owner of securities of the Company
representing more than 50% of the combined voting power of the Company’s then
outstanding securities that have the right to vote for the election of directors
generally. “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended, and used in
Sections 13(d)(3) and 14(d)(2) thereof, including a “group” as defined in
Section 13(d) thereof, other than (1) any employee plan established by the
Company, (2) the Company or any of its subsidiaries, (3) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(4) an entity owned, directly or indirectly, by security holders (including,
without limitation, warrant or

 

5



--------------------------------------------------------------------------------

       option holders) of the Company in substantially the same proportions as
their ownership of the Company. “Beneficial owner” shall have the meaning
ascribed to such term in Rule 13d-3 under such act.

 

  (ii) Continuing Directors cease for any reason to constitute a majority of the
directors of the Company then serving. “Continuing Directors” means directors of
the Company who were:

 

  (x) directors on the Effective Date of this Option, or

 

  (y) elected or nominated for election with the approval of a majority of the
directors who, at the time of such election or nomination, were Continuing
Directors.

 

  (iii) A merger, consolidation or other business combination (including an
exchange of securities with the security holders of an entity that is a
constituent in such transaction) of the Company with any other entity, unless
the voting securities of the Company outstanding immediately prior to such
merger, consolidation or business combination continue to represent at least a
majority of the combined voting power of the securities having the right to vote
for the election of directors generally of the Company or the surviving entity
or any parent thereof outstanding immediately after such merger, consolidation
or business combination (either by remaining outstanding or by being converted
into or exchanged for voting securities of the surviving entity or parent
thereof).

 

  (iv) The Company (taken as a whole with its subsidiaries) sells, leases or
otherwise disposes of all or substantially all of its assets (in one transaction
or a series of related transactions, including by means of a sale, lease or
disposition of the assets or equity interests in one or more of its direct or
indirect subsidiaries), other than such a sale, lease or other disposition to an
entity of which at least a majority of the combined voting power of the
outstanding securities are owned directly or indirectly by stockholders of the
Company.

 

  (v) The occurrence of any other event or circumstance that results in the
Company filing or being required to file a report or proxy statement with the
Securities and Exchange Commission disclosing that a change of control of the
Company has occurred.

 

(c) Upon the occurrence of a Change of Control, the provisions of Section IV(d)
are superceded and shall no longer have any effect.

 

6



--------------------------------------------------------------------------------

ARTICLE VI

Restrictions on Sales

Grantee may not sell or otherwise dispose of shares of Common Stock received
upon exercise of this Option unless Grantee first satisfies himself/herself
(i) that the Common Stock has been duly registered under the Securities Act of
1933 or that under such Act no prospectus and no compliance with Regulation A of
the Securities and Exchange Commission are required for such sale or disposition
and that no state license or permit is necessary for such sale or disposition,
and (ii) that such a state license or permit, if required, has been duly issued.

ARTICLE VII

Other Terms

 

(a) Grantee understands that (i) the Grantee shall not have any rights as a
stockholder with respect to any Common Stock received upon exercise of this
Option until such Common Stock has been actually issued to the Grantee in
accordance with the terms hereof; and (ii) nothing in this Agreement or the Plan
shall confer on Grantee any right to continue in the employ of the Company or a
Subsidiary or interfere in any way with the right of the Company or a Subsidiary
to terminate his or her employment at any time, with or without cause,
notwithstanding the possibility that the number of Shares purchasable or
exercisable by Grantee under this Option thereby be reduced or eliminated.

 

(b) Anything herein to the contrary notwithstanding, the Company may postpone
the exercise of this Option for such time as the Board of Directors or the
Committee in its discretion may deem necessary, in order to permit the Board of
Directors or the Committee with reasonable diligence (i) to effect or maintain
registration under the Securities Act of 1933, as amended, of the Plan or the
shares of Common Stock issuable upon the exercise of this Option, or (ii) to
determine that the Plan and such shares are exempt from registration; and the
Company shall not be obligated by virtue of this Option or to sell or issue
shares of Common Stock in violation of said Act or of the law of any government
having jurisdiction thereof. Any such postponement shall not extend the Term of
this Option; and neither the Company nor its Board nor the Committee shall have
any obligation or liability to the Grantee or to the Grantee’s Successor, with
respect to any Shares of Common Stock as to which this Option shall lapse
because of such postponement.

 

7



--------------------------------------------------------------------------------

(c) Subject to Article IV of this Agreement, this Option shall be
non-transferable and non-assignable except by will and by the law of descent and
distribution. During the Grantee’s lifetime, this Option may be exercised only
by the Grantee.

 

(d) The Grantee agrees that in the event Grantee makes any sale or other
disposition of the Shares issued upon exercise of an Incentive Stock Option
within 1 year after the date of exercise, Grantee shall promptly notify the
Company of such sale or disposition and shall furnish the Company with such
information concerning such sale or disposition as may be requested by the
Company.

 

(e) As a condition of the granting of this Option, the Grantee or Successor of
the Grantee agrees that any dispute or disagreement which may arise hereunder
shall be determined by the Board of Directors or the Committee in its sole
discretion and judgment, and that any such determination and any interpretation
by the Board of Directors or the Committee of the terms of this Agreement or the
Plan shall be final and binding and conclusive, for all purposes, upon the
Company, the Grantee or the Successor of the Grantee. No member of the Board or
the Committee shall be liable to any person for any action, failure to act,
omission or determination taken or made in good faith with respect to the Plan
or this Agreement.

 

(f) Any notice given by the Company to the Grantee shall be effective to bind
any person who shall acquire rights hereunder. The Company shall be under no
obligation whatsoever to advise the Grantee of the existence, maturity or
termination of any of the Grantee’s rights hereunder and the Grantee shall be
deemed to have familiarized himself/herself with all matters contained herein
and in the Plan which may affect any of the Grantee’s rights and privileges
hereunder.

 

(g) This Agreement is subject to the Plan and its terms and provisions
(including any subsequent amendments thereto), which Plan and its terms and
provisions are by this reference incorporated herein. In the event of a conflict
between any term or provision contained herein and a term or a provision of the
Plan, the applicable terms and provisions of the Plan will govern and prevail.

IN WITNESS WHEREOF, TEXAS INDUSTRIES, INC. has caused this Stock Option
Agreement to be executed as of the Effective Date, and Grantee has accepted the
terms and provisions thereof.

 

8



--------------------------------------------------------------------------------

TEXAS INDUSTRIES, INC. By:  

 

  Executive Vice President

 

ACCEPTED: By:  

 

 

 

9



--------------------------------------------------------------------------------

SCHEDULE I

 

Option Grant effective                     .

                                         , Grantee.

EXERCISE SCHEDULE

This Option shall become exercisable in accordance with the following schedule:

 

Date on and After Which

Option is Exercised

   % of Total Shares Subject to
Option Which May Be Purchased  

Date of Grant of Option

   0 %

1st Anniversary of Grant Date

   20 %

2nd Anniversary of Grant Date

   40 %

3rd Anniversary of Grant Date

   60 %

4th Anniversary of Grant Date

   80 %

5th Anniversary of Grant Date

   100 %

The foregoing schedule may be accelerated in the event of a change of control as
provided in Article V of the Plan.

 

10